Citation Nr: 0904361	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  07-15 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased evaluation for status post 
acromioclavicular (AC) separation of the right shoulder with 
tendonitis and degenerative spurring, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The Veteran had active service from August 1974 to November 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the above claim.


FINDING OF FACT

The Veteran's right shoulder disorder is manifested by 
symptoms that more nearly approximate abduction limited to 
shoulder level with pain based on functional use.


CONCLUSION OF LAW

The schedular criteria for a 20 percent rating, but not 
greater, for the Veteran's service-connected right shoulder 
disorder have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.7, 4.40, 4.45, 4.71, Plate I, 4.71a, Diagnostic 
Code 5201, 5202 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication. To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge 
on the part of the claimant; (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or, (3) that a benefit could not have been awarded as 
a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id.

A letter satisfying the notice requirements under 38 C.F.R. § 
3.159(b)(1) was sent to the Veteran in April 2006, prior to 
the initial RO decision that denied the claim in July 2006.  
The letter informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  He was also asked to submit evidence 
and/or information in his possession to the RO.

The Board acknowledges that the April 2006 VCAA letter sent 
to the Veteran in connection with his increased rating claim 
does not meet the requirements of Vazquez-Flores and is not 
sufficient as to content and timing, creating a presumption 
of prejudice.  Nonetheless, such presumption has been 
overcome for the reasons discussed below.

An additional letter, which met most of the requirements of 
Vazquez-Flores, was sent to the Veteran in July 2008, and the 
case was readjudicated in an August 2008 supplemental 
statement of the case.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).

Further, in this case, the Veteran was provided with 
correspondence regarding what was needed to support his 
claim.  Specifically, the April 2006 VCAA notice letter 
advised the Veteran that his statements and medical and 
employment records could be used to substantiate his claim, 
and the Veteran can reasonably be expected to have understood 
the applicable diagnostic code provided in the March 2007 
statement of the case.  Thus, given the April 2006, March 
2007, and July 2008 VA correspondence, the Veteran is 
expected to have understood what was needed to support his 
claim.

Moreover, the Veteran demonstrated actual knowledge of what 
was needed to support his claim as reflected in his 
statements and correspondence.  Specifically, at the time of 
his VA joints examination in May 2006, the Veteran indicated 
that he was unable to work because of his shoulder and other 
disabilities, and that while he was able to vacuum, sweep, 
and mop, he was unable to do yard work anymore.  

In summary, the Board submits that the above statements and 
evidence demonstrate the Veteran's knowledge of the need to 
be worse to support his claim, with particular emphasis on an 
adverse impact on his daily life and employment, and that the 
notice deficiencies in this matter do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted, and no further 
development is required regarding the duty to notify.

Next, VA has a duty to assist the Veteran in the development 
of the claims.  This duty includes assisting him in the 
procurement of service treatment records and pertinent post- 
service treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

The RO has obtained service and VA treatment records.  The 
Veteran was also afforded multiple VA examinations to support 
his increased rating claim, and neither the Veteran nor his 
representative has argued that the most recent VA 
examinations are inadequate for rating purposes.  
Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.

Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

II.  Entitlement to a Rating in Excess of 10 percent for 
Status Post AC Separation of the Right Shoulder with 
Tendonitis and Degenerative Spurring

Background

Service connection for status post AC separation of the right 
shoulder with tendonitis and degenerative spurring was 
established by a July 1999 rating decision, at which time a 
10 percent rating was assigned, effective from December 1998.

The Veteran filed his subject claim for a rating in excess of 
10 percent for this disorder in March 2006.

VA joints examination in May 2006 revealed the Veteran's 
history of an AC separation during basic training.  Since 
that time he had had some shoulder pain, but he reported that 
it was worse in the past 5 years.  Currently, he had pain 4-5 
hours every day.  He also reported flare-ups with any 
overhead activities, described as an intense dull pain with 
sometimes sharp components that were throughout the anterior 
aspect of his shoulder in the AC joint and over his 
supraspinatus insertion.  He was unable to work due to this 
and other medical problems.  He was able to vacuum, sweep, 
and mop, but could not do yard work anymore.  He received one 
month of relief with injections, but this was diminishing.  

Examination of the right shoulder revealed tenderness to 
palpation along the AC joint and supraspinatus insertion.  
There was pain during range of motion testing, which 
indicated forward flexion to 100 degrees, abduction to 100 
degrees, external rotation to 70 degrees, and internal 
rotation to 70 degrees.  His pain began at 45 degrees of 
forward flexion, 45 degrees of abduction, and from 30 to 70 
degrees of external and internal rotation.  The range of 
motion elicited was both active and passive, and he did not 
have fatigability or diminished arch of motion with 
repetition.  He did have positive impingement and some 
weakness in the supraspinatus.  The assessment was AC joint 
arthritis, rotator cuff tear, and impingement syndrome and 
rotator cuff tendonopathy.  The examiner commented that the 
Veteran's pain could further limit function.  

VA joints examination in June 2008 revealed that the Veteran 
complained of pain with overhead activities and reaching 
behind his back.  He had a history of two cortisone 
injections, the last one more than three years ago, and he 
had not worked since 2001 because of peripheral vascular 
disease and his heart.  He did use a cane.  Physical 
examination revealed the Veteran to be neurovascularly intact 
distally to motor and sensory function.  Shoulder range of 
motion was from 0 to 170 degrees of flexion, 0 to 120 degrees 
of abduction, 0 to 80 degrees of external rotation, and 0 to 
70 degrees of internal rotation.  The active and passive 
ranges of motion were the same, and there was pain with 
extremes of flexion and abduction.  He was also tender to 
palpation over his AC joint.  X-rays were interpreted to 
reveal no fracture, dislocation, or boney destructive lesion, 
but there were moderate degenerative changes at the AC joint.  
The assessment was residuals of grade I AC joint separation 
with moderate post-traumatic arthritis, and impingement 
syndrome right shoulder, not related to in-service injury.  
This examiner also commented that the Veteran's pain could 
further limit his right shoulder function.

Analysis

Generally, an evaluation of the extent of impairment requires 
consideration of the whole recorded history (38 C.F.R. §§ 
4.1, 4.2), but when, as here, service connection has been in 
effect for many years, the primary concern for the Board is 
the current level of disability.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Yet, the relevant temporal focus for 
adjudicating an increased rating claim is on the evidence 
establishing the state of the disability from the time period 
one year before the claim was filed until a final decision is 
issued.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  
Thus, staged ratings may be assigned if the severity of the 
disability changes during the relevant rating period.  As 
discussed below, the record reflects that the Veteran's 
disability remained constant with respect to the applicable 
schedular criteria.

Impairment of the humerus, with recurrent dislocation of the 
major or minor shoulder at the scapulohumeral joint, is 
assigned a 20 percent evaluation with infrequent episodes of 
dislocation and guarding of movement only at shoulder level.  
A 30 percent evaluation is assigned with frequent episodes 
and guarding of all arm movements, if the major arm is 
affected.  38 C.F.R. Part 4, Diagnostic Code 5202 (2008).  
This Diagnostic Code further provides a 50 percent evaluation 
for fibrous union of the major humerus, a 60 percent 
evaluation for nonunion (false flail joint) of the major 
humerus, and an 80 percent evaluation for loss of the head of 
the major humerus (flail shoulder).

The limitation of motion of either arm to shoulder level is 
rated 20 percent.  In addition, limitation of motion of the 
major and minor extremity midway between the side and 
shoulder level is rated 30 and 20 percent, respectively, and 
limitation of motion of the major and minor extremity to 25 
degrees from the side is rated 40 and 30 percent, 
respectively.  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 
5201.

The normal range of motion of the shoulder is from 0 degrees 
of flexion (forward elevation) to 180 degrees of flexion, 
from 0 degrees of abduction to 180 degrees of abduction, from 
0 degrees of external rotation to 90 degrees of external 
rotation, and from 0 degrees of internal rotation to 90 
degrees of internal rotation.  38 C.F.R. § 4.71, Plate I.

The Veteran's right shoulder disorder is currently rated at 
10 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5010, for 
noncompensable right arm limitation of motion with pain.  

Impairment of the clavicle or scapula with malunion is 
assigned a 10 percent disability rating.  Impairment of the 
clavicle or scapula with nonunion and without loose movement 
is assigned a 10 percent disability rating.  Impairment of 
the clavicle or scapula with nonunion and with loose movement 
is assigned a 20 percent disability rating.  38 C.F.R. § 
4.71a, Diagnostic Code 5203 (2008).

38 C.F.R. § 4.40 notes that disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
of parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance. Functional loss may be due to 
the absence of part or all of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or may 
be due to pain, supported by adequate pathology and evidenced 
by the visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40 (2008).

38 C.F.R. § 4.45 provides that factors of disability 
involving a joint reside in reductions of its normal 
excursion of movements in different planes of motion and 
therefore, inquiry will be directed to such considerations as 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; and incoordination (impaired ability to 
execute skilled movements smoothly).  38 C.F.R. § 4.45 
(2008).

As was noted above, the Veteran's right shoulder disability 
is presently evaluated at 10 percent for noncompensable 
limitation of right shoulder with pain due to arthritis under 
Diagnostic Code 5010.  It is undisputed that the Veteran's 
right arm is his dominant arm.  38 C.F.R. § 4.69 (2008).  In 
order to qualify for a higher rating of 20 percent under 
Diagnostic Code 5201, right arm motion must be limited to 
shoulder level, the next highest rating of 30 percent 
requires that motion must be limited to midway between the 
side and shoulder level, and in the case of the highest 
rating under that Code of 40 percent, motion must be limited 
to 25 degrees from the side.  In this regard, while there is 
no evidence of limitation to midway between the side and 
shoulder level or to 25 degrees from the side, giving the 
Veteran the benefit of the doubt, the Board finds that 
abduction limited to 100 degrees (May 2006 examination) and 
120 degrees (June 2008 examination) together with pain on 
functional use more nearly approximate right arm motion 
limited to shoulder level, thereby warranting entitlement to 
a 20 percent rating under Diagnostic Code 5201.  38 C.F.R. 
§§ 4.40, 4.45 (2008).  An even higher rating for pain would 
not be warranted because there is no additional uncompensated 
limitation of right arm motion that can provide a basis for 
an even higher rating based on pain.  DeLuca v. Brown, 8 Vet. 
App. 202, 206-7 (1995).

In order to qualify for a higher rating under Diagnostic Code 
5202, the evidence must demonstrate frequent episodes of 
dislocation and guarding of all arm movements for a 30 
percent evaluation, a fibrous union of the minor humerus for 
a 50 percent evaluation, nonunion (false flail joint) of the 
minor humerus for a 60 percent evaluation, and loss of the 
head of the minor humerus (flail shoulder) for the highest 
rating of 80 percent, but there is no evidence of impairment 
of the humerus or recurrent dislocation.  In addition, while 
there is evidence of both shoulder arthritis and tendonitis, 
no study has disclosed fibrous union, nonunion, or loss of 
the humeral head, and therefore, based on all of the 
foregoing, a higher rating under this Diagnostic Code is not 
warranted.

Since there are no findings of ankylosis, the Veteran's right 
shoulder disability is not entitled to a higher rating 
pursuant to Diagnostic Code 5200 (ankylosis of scapulohumeral 
articulation).  As arthritis is also rated based on loss of 
motion of the involved joint, the Codes for arthritis would 
also not provide any basis for a higher rating.  

By reason of the above, the Board concludes that the 
disability picture presented supports at most a 20 percent 
rating.  38 C.F.R. § 4.7 (2008) provides that a higher 
disability rating will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  As 
discussed above, a rating higher than 20 percent under either 
Diagnostic Code 5201 or 5202 is clearly not in order as there 
is not a single reported medical finding of record which 
demonstrates that a higher evaluation under either Diagnostic 
Code is warranted at any stage during the time frame relevant 
on appeal.

In summary, the Board finds that the evidence supports 
entitlement to a 20 percent rating for the Veteran's service-
connected right shoulder disorder, but is against entitlement 
to a higher rating.

Extraschedular Consideration

Finally, the Board would point out that the rating schedule 
represents as far as practicable, the average impairment of 
earning capacity.  Ratings will generally be based on average 
impairment.  38 C.F.R. § 3.321(a), (b) (2008).  To afford 
justice in exceptional situations, an extraschedular rating 
can be provided.  38 C.F.R. § 3.321(b).  

The United States Court of Appeals for Veterans Claims 
(Court) clarified the analytical steps necessary to determine 
whether referral for extraschedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, the RO or the Board must determine whether the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for that disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a Veteran's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extraschedular rating.

The Veteran's symptoms associated with his service-connected 
right shoulder disorder cause pain with overhead activities 
and reaching behind his back and impact his ability to do 
certain activities at home.  Such impairment is contemplated 
by the applicable rating criteria.  The rating criteria 
reasonably describe the Veteran's disabilities.  Referral for 
consideration of extraschedular ratings is, therefore, not 
warranted.  


ORDER

Entitlement to a 20 percent rating, but not greater, for 
status post AC separation of the right shoulder with 
tendonitis and degenerative spurring, is granted, subject to 
the statutes and regulations governing the payment of 
monetary benefits.


____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


